           Case 1:20-cv-05834-GHW Document 21 Filed 12/14/20 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 12/14/2020
------------------------------------------------------------------- X
  B. MOODY and K. O’BRIEN,                                          :
                                                                    :
                                                  Plaintiffs,       :
                              -against-                             :       1:20-cv-05834-GHW
                                                                    :
  INSPIRE SUMMITS LLC and CHRISTOPHER P. :                                       ORDER
  SKROUPA,                                                          :
                                                                    :
                                             Defendants.            :
------------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         On December 14, 2020, the Court received an ex parte communication from Defendant

Christopher P. Skroupa, requesting an extension of time for Defendants to retain counsel and work

on settling the case. The parties are reminded that ex parte communications are not permitted, and

that except as otherwise provided in the Court’s Individual Rules of Practice in Civil Cases,

communications with the Court must be made by letter and filed on the docket. Accordingly, the

Court will file Mr. Skroupa’s December 14, 2020 email on the docket.

         Mr. Skroupa’s request for an extension is denied without prejudice. On December 8, 2020,

the Court denied the parties’ request for Defendants to answer or otherwise respond to the

complaint. Dkt. No. 15. As stated in the Court’s December 8, 2020 order, the law is well-settled in

this Circuit that corporate defendants cannot represent themselves in court. Id.; see also Shapiro,

Bernstein & Co. v. Cont’l Record Co., 386 F.2d 426, 427 (2d Cir. 1967) (per curiam); Rosario v. Mis Hijos

Deli Corp., No. 15-CV-6049 (JSR), 2020 WL 5810210, at *3 (S.D.N.Y. Sept. 30, 2020). Therefore,

any requests made on behalf of Defendant Inspire Summits LLC must be submitted through

counsel.
         Case 1:20-cv-05834-GHW Document 21 Filed 12/14/20 Page 2 of 2



        Plaintiffs are directed to serve a copy of this order on all defendants in this action and to

retain proof of service.

        SO ORDERED.

 Dated: December 14, 2020                             _____________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                    2
